DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9 May 2022 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 9 May 2022, with respect to the rejection(s) of claim(s) 1, 2, 11, 12, 16, and 21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ruthfuss et al. (US 2015/0301201 A1).
Terminal Disclaimer
The terminal disclaimer filed on 9 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number US 10,338,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 2, 10-16, 19, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothfuss et al. (US 2015/0301201 A1, published 22 October 2015).
With respect to claims 1 and 11, Rothfuss discloses a system and method for evaluating the working condition of a PET detector in an imaging device (abstract, Fig. 2) comprising: receiving radiation by the PET detector (detecting coincidental gamma photons, par. [0028]); generating by the PET detector, an electronic signal relating to the radiation (511 keV photopeak for each detector and signal from detection of gamma photons); determining a parameter of the electronic signal relating to a photon energy spectrum of the radiation (baseline data using intrinsic background radiation, par. [0029]); and evaluating the working condition of the PET detector based on the parameter (baseline position profile, baseline crystal energy spectrum, baseline random event sensitivity map, baseline TOF-based alignment data, par. [0029]).
With respect to claim 10, Rothfuss discloses comparing a plurality of locations of peaks with previously stored values for calculation of drift conditions (par. [0035]).
With respect to claim 2, Rothfuss discloses a PMT which detects a flash of visible light which is converted to electrons (i.e. converted into a pulse signal, par. [0003]).
With respect to claim 12, Rothfuss discloses radiation received by the PET detector that is generated by a radiation source placed in a field of view of the PET detector (along path L, par. [0024-0025]).
With respect to claims 13, 14 and 22, Rothfuss discloses that the PET detector is a scintillator (par. [0024]) and the radiation is generated by a background radiation of the first scintillator which exhibits characteristic radiation (intrinsic background radiation, par. [0031]).
With respect to claim 15, Rothfuss discloses a scintillator comprising a lutetium compound (par. [0024]).
With respect to claims 16 and 21, Rothfuss further discloses radiation generated by an external source placed in the field of view of the PET detector (patient’s body, hot phantom, par. [0023]).
With respect to claim 19, Rothfuss discloses the use of a photomultiplier (PMT, par. [0003]).
Allowable Subject Matter
Claims 3-7, 17, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 3-7, the cited prior art does not disclose or reasonably suggest the claimed electronic signal comprising time related information processed by a time-to-digital convertor (TDC) having multiple TDC channels.
With respect to claims 17 and 18, the cited prior art does not appear to disclose the claimed optical fiber or light emitting diode, or an external source and photodetector coupled to a same side of a scintillator of the detector.
With respect to claim 20, the cited prior art does not specify the claimed voltage divider.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	13 May 2022